            case t:Ll-cr-00257-KMK Document 22 Filed 08/13/21 Page 1 of 2
            Case 7:21-cr-00257-KMK Document 23 Filed 08/16/21 Page 1 of 2
                                                                                         Southern District
  Federal Defenders                                                               81 Main Street, Suite 300
  OF NEWYORK,INC.                     MEMO ENDORSEn                          WhitePlains,N.Y .1 0601-4150
                                                                     ~!: (914) 428-7124 Fax: (914) 948-5109

   David E. Patton                                                         Southern District ofNew York
    Erecutfre Director                                                             Jennifer L. Brown
   and Attorney-in -Chief                                                          Attorney-in-Charge

                                              August 13, 2021

VIAECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District ofN ew York
300 Quarropas Street,
White Plains, NY 10601

Re:      United States v. Andrew Perkins, 7:21-cr-00257-KMK-1

Honorable Judge Karas:

         I write to respectfully request that the Court allow Mr. Perkins to move to Rolla, Missouri
to reside with his mother. He is currently living in a motel in White Plains. Given the nature of
his charges, Mr. Perkins faced difficulty in locating housing that was compliant with his
conditions and has been living in a motel since his release. He also struggled to find
employment. He learned today that he secured employment in a UPS warehouse, however this is
not full time employment. Mr. Perkins has largely depleted what little savings he had and with a
limited potential income based on his new employment, he may not be able to afford living in the
motel much longer. His mother owns her own home and lives alone. She can provide him both
familial and economic support while he is on pre-trial supervision. The Government, through
Assistant United States Attorney Jennifer Ong, and Mr. Christopher's Pre-trial Officer, Leonthe
Barrios, have no objection to this request.

        On February 16, 2021, The Honorable Judge Judith C. McCarthy released Mr. Perkins on
an unsecured bond of$50,000, signed by two Financially Responsible Persons, one of whom
was his mother, Catherine Perkins, with whom he is now requesting to reside. Further conditions
of the bond included the restriction of Mr. Perkins's travels to SDNY/EDNY and DNJ for work
purposes; surrendering of all his travel documents and no new applications for such documents;
and pretrial supervision as directed by Pretrial Services. Mr. Perkins's bail conditions were met.
Since his release, Mr. Perkins has been compliant with his bail conditions and has reported to
Pretrial as directed.

        Mr. Perkins is hoping to relocate to a more stable environment that would provide both
familial and financial support. He respectfully requests that this request be granted. He further
requests that condition 7(f) be modified to limit his travel to the Western and Eastern Districts of
           Case 7:21-cr-00257-KMK Document 22 Filed 08/13/21 Page 2 of 2
           Case 7:21-cr-00257-KMK Document 23 Filed 08/16/21 Page 2 of 2



Missouri 1 with permission to travel to the SDNY/EDNY for attorney visits and court
appearances.

         Thank you for your consideration of this matter.

                                               Respectfully submitted,


                                               ~£~
                                               Elizabeth K. Quinn
                                               Assistant Federal Defender
                                               (914) 428-7133


cc:      Jennifer Ong, AUSA
         Leonthe Barrios, PTO
         Mr. Andrew Perkins




1   Rolla, Missouri is located in Phelps County, which is in the Eastern District of Missouri, but
borders the Western Dishid ofM.ssoun.
